DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 4/20/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1 and 4 have been amended.  Claims 2-3 and 19-20 are cancelled.  

Allowable Subject Matter
Claims 1 and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of claim 1 is the inclusion of the limitations of the first coil holder and the second coil holder are overlapped in the first direction and connected with each other, the first stopper part which faces the first magnet and the second stopper part which faces the second magnet which are not found in or suggested by the prior art references in combination with the other elements recited in claim 1.  Claims 4-18 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832